 Case 8:20-cv-00283-SCB-JSS Document 7 Filed 03/09/20 Page 1 of 9 PageID 57



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

LIONEL HINSON,

       Plaintiff,
                                                      Civil Action No.: 8:20-cv-283-T-24JSS
v.

1010 CARPENTERS WAY OPERATIONS,
LLC, and CMC II, LLC,

       Defendant.
                                                  /

                         DEFENDANTS’ ANSWER AND DEFENSES
                             TO PLAINTIFF’S COMPLAINT

       Defendants, 1010 Carpenters Way Operations, LLC, d/b/a Wedgewood Healthcare

Center (“Wedgewood”) and CMC II, LLC (collectively, “Defendants”), answers and files its

defenses to the complaint filed by Plaintiff, Lionel Hinson (“Plaintiff”), and says:

       1.      Defendants admit the propriety of this Court’s jurisdiction.

       2.      Defendants deny the allegation contained in paragraph 2 of the complaint as the

Defendants do not both operate the skilled nursing facility known as 1010 Carpenters Way

Operations, LLC, d/b/a Wedgewood Healthcare Center.

       3.      Defendant Wedgewood admits that its legal name is 1010 Carpenters Way

Operations, LLC.

       4.      Defendant CMC II, LLC admits it provides some management services to

Defendant Wedgewood but denies the remaining allegations contained in paragraph 4 of the

complaint.

       5.      Defendant Wedgewood admits the allegations contained in paragraph 5 of the

complaint.
 Case 8:20-cv-00283-SCB-JSS Document 7 Filed 03/09/20 Page 2 of 9 PageID 58



       6.      Defendant CMC II, LLC denies the allegations contained in paragraph 6 of the

complaint.

       7.      Defendant Wedgewood admits the allegations contained in paragraph 7 of the

complaint.

       8.      Defendant CMC II, LLC denies the allegations contained in paragraph 8 of the

complaint.

       9.      Defendant Wedgewood admits that it is an employer subject to the requirements

of the FLSA, but denies the remaining allegations contained in paragraph 9 of the complaint.

       10.     Defendant CMC II, LLC admits that it is an employer subject to the requirements

of the FLSA, but denies the remaining allegations contained in paragraph 9 of the complaint.

       11.     Defendant Wedgewood admits that it is an employer subject to the requirements

of the FLSA.

       12.     Defendant CMC II, LLC admits that it is an employer subject to the requirements

of the FLSA, but denies employing Plaintiff.

       13.     Defendant Wedgewood admits that it is an employer subject to the requirements

of the FLSA.

       14.     Defendant CMC II, LLC admits that it is an employer subject to the requirements

of the FLSA. Defendant CMC II, LLC denies employing Plaintiff.

       15.     Defendant Wedgewood admits that it employed Plaintiff, and is subject to the

requirements of the FLSA.

       16.     Defendant CMC II, LLC denies the allegations contained in paragraph 16 of the

complaint.

       17.     Defendants deny the allegations contained in paragraph 17 of the complaint.



                                               2
 Case 8:20-cv-00283-SCB-JSS Document 7 Filed 03/09/20 Page 3 of 9 PageID 59



       18.     Defendants deny the allegations contained in paragraph 18 of the complaint.

       19.     Defendants deny the allegations contained in paragraph 19 of the complaint.

       20.     Defendant is without knowledge as to Plaintiff’s residency.

       21.     Defendants admit Plaintiff was employed by Defendant Wedgewood but deny the

remaining allegations contained in paragraph 21 of the complaint.

       22.     Defendants are without knowledge as to the meaning of the use of the pronoun

“he” as stated in paragraph 22 of the complaint. Defendant denies the remaining allegations

contained in paragraph 22 of the complaint.

       23.     Defendant Wedgewood denies Plaintiff was classified as “exempt” under the

FLSA for the entirety of his employment. Defendant CMC II, LLC denies the allegations

contained in paragraph 23 of the complaint.

       24.     Defendants deny the allegations contained in paragraph 24 of the complaint.

       25.     Defendant Wedgewood admits to the use of agency nursing staff during

Plaintiff’s employment. Defendant CMC II, LLC denies that is responsible for the staffing of

Wedgewood.

       26.     Defendant Wedgewood admits to ceasing the use of agency nursing staff in

January 2018. Defendant CMC II, LLC denies that is responsible for the staffing of Wedgewood.

       27.     Defendants deny the allegations contained in paragraph 27 of the complaint.

       28.     Defendants deny making an enforceable promise to Plaintiff. Defendants are

without knowledge as to Plaintiff’s intentions for working particular shifts.

       29.     Defendants deny the allegations contained in paragraph 29 of the complaint.

       30.     Defendants deny the allegations contained in paragraph 30 of the complaint.

       31.     Defendants deny the allegations contained in paragraph 31 of the complaint.



                                                 3
 Case 8:20-cv-00283-SCB-JSS Document 7 Filed 03/09/20 Page 4 of 9 PageID 60



        32.     Defendants deny the allegations contained in paragraph 32 of the complaint.

        33.     Defendants admit the firm of Bloodworth Law, PLLC, is named on complaint in

this case. Defendants are without knowledge of whether Plaintiff has retained counsel to

represent him in this cause. Defendants are without knowledge of whether Plaintiff is obligated

to pay his counsel a fee for his services.

 COUNT I – RECOVERY OF MINIMUM WAGE AND OVERTIME COMPENSATION

        34.     In response to paragraph 34 of the complaint, Defendants restate their responses

to paragraphs 1-33 of the complaint.

        35.     Defendants deny the allegations contained in paragraph 35 and subparagraphs a-c

of the complaint.

        36.     Defendants deny the allegations contained in paragraph 36 of the complaint.

        37.     Defendants deny the allegations contained in paragraph 37 of the complaint.

        38.     Defendants deny the allegations contained in paragraph 38 of the complaint.

        39.     Defendants deny the allegations contained in paragraph 39 of the complaint.

        40.     Defendants deny the allegations contained in paragraph 40 of the complaint.

                          COUNT II – DECLARATORY JUDGMENT

        41.     In response to paragraph 41 of the complaint, Defendants restate their responses

to paragraphs 1-33 of the complaint.

        42.     Defendants admit the allegations contained in paragraph 42 of the complaint.

        43.     Defendants admit the Court’s jurisdiction over claims brought pursuant to the

Declaratory Judgment Act, but deny the Act’s applicability here and further deny Plaintiff is

entitled to relief under the Act.




                                                4
 Case 8:20-cv-00283-SCB-JSS Document 7 Filed 03/09/20 Page 5 of 9 PageID 61



       44.     Defendants deny the allegations contained in paragraph 44 of the complaint, and

the subparagraphs a-c.

       45.     Defendants deny that Plaintiff is entitled to any relief in this action.

       46.     Defendants deny the allegation contained in paragraph 46 of the complaint.

       47.     Defendants deny the allegation contained in paragraph 47 of the complaint.

       48.     Defendants deny the allegation contained in paragraph 48 of the complaint.

       49.     Defendants deny the allegation contained in paragraph 49 of the complaint.

       50.     Defendants deny the allegation contained in paragraph 50 of the complaint.

       51.     Defendants deny the allegations contained in paragraph 51 of the complaint, and

further deny that there are any other employees with respect to whom Defendants have violated

the FLSA. Defendants further deny that this action is being brought on behalf of anyone other

than the named Plaintiff himself.

                             COUNT III – FLSA RETALIATION

       52.     In response to paragraph 52 of the complaint, Defendants restate their responses

to paragraphs 1-33 of the complaint.

       53.     Defendants deny this count is for breach of a written contract pursuant to Florida

law as alleged in paragraph 53 of the complaint.

       54.     Defendants deny the allegations contained in paragraph 54 of the complaint.

       55.     Defendants deny the allegations contained in paragraph 55 of the complaint.

               COUNT IV – BREACH OF CONTRACT – SIGN ON BONUS

       56.     In response to paragraph 56 of the complaint, Defendants restate their responses

to paragraphs 1-33 of the complaint.




                                                   5
 Case 8:20-cv-00283-SCB-JSS Document 7 Filed 03/09/20 Page 6 of 9 PageID 62



       57.     Defendants admit Plaintiff has brought an action pursuant to alleged breach of a

written contract pursuant to Florida law.

       58.     Defendants deny the allegations contained in paragraph 58 of the complaint.

       59.     Defendant Wedgewood admits that it entered into the agreement marked as

Exhibit A to the complaint with Plaintiff. Defendant CMC II, LLC denies entering into the

agreement marked as Exhibit A to the complaint with Plaintiff.

       60.     Defendants deny the allegations contained in paragraph 60 of the complaint.

       61.     Defendants deny the allegations contained in paragraph 61 of the complaint.

             COUNT V – BREACH OF CONTRACT – ORAL AGREEMENT

       62.     In response to paragraph 62 of the complaint, Defendants restate their responses

to paragraphs 1-33 of the complaint.

       63. Defendants admit Plaintiff has brought an action pursuant to alleged breach of an oral

contract pursuant to Florida law.

       64. Defendant CMC II, LLC denies the allegations contained in paragraph 64 of the

complaint. Defendant Wedgewood admits to discussing an hourly rate with Plaintiff, but denies

the inference or allegation that a binding contract for such a rate was formed.

       65. Defendants deny forming a binding contract with Plaintiff as alleged in paragraph 65

of the complaint.

       66. Defendants deny the allegations contained in paragraph 66 of the complaint.

       67. Defendants deny the allegations contained in paragraph 67 of the complaint

       68. Defendants deny the allegations contained in paragraph 68 of the complaint.

       Defendants deny all allegations contained in or inferred by the wherefore clause

contained in Plaintiff’s complaint, including subsections a-h.



                                                 6
 Case 8:20-cv-00283-SCB-JSS Document 7 Filed 03/09/20 Page 7 of 9 PageID 63




                                              DEFENSES

          1.    First Defense: Defendant at all times acted in good faith and with reasonable

grounds for believing that its actions did not violate the Fair Labor Standards Act, and therefore,

it should not be held liable for liquidated damages under 29 U.S.C. § 260.

          2.    Second Defense: Defendants’ conduct was not willful or reckless, and therefore,

Plaintiff is not entitled to a three-year statute of limitations under 29 U.S.C. § 255(a).

          3.    Third Defense: To the extent that Plaintiff is asserting a claim based upon work

performed outside the applicable statute of limitations under 29 U.S.C. § 255, such a claim is

barred.

          4.    Fourth Defense: Plaintiff has a duty to utilize reasonable diligence to secure

comparable employment elsewhere.            To the extent that Plaintiff has earned income from

employment or has not earned income due to his failure to use diligence in seeking employment,

Defendant cannot be held liable to Plaintiff for such sums that he did or could have earned.

          5.    Fifth Defense: Any recovery by Plaintiff should be cut off as of the date on which

his employer learned of additional, previously unknown conduct by Plaintiff during his

employment that clearly provides cause for Plaintiff’s termination.

          6.    Sixth Defense: To the extent that the conduct of which Plaintiff complains falls

outside the applicable statutes of limitation, Plaintiff is not entitled to relief.

          7.    Seventh Defense: To the extent that Plaintiff has failed to exhaust his

administrative remedies, he is not entitled to relief.



                                                    7
 Case 8:20-cv-00283-SCB-JSS Document 7 Filed 03/09/20 Page 8 of 9 PageID 64



          8.     Eighth Defense: Defendant CMC II, LLC asserts that it was never Plaintiff’s

employer and therefore, is not a proper defendant in this action.

          9.     Ninth Defense: To the extent a contract existed between Plaintiff and either

Defendant, Plaintiff freely and knowingly accepted all action and inaction by Defendants with

respect to any agreements made, and therefore, Plaintiff waived his right to assert a breach of

such contract.

          10.    Tenth Defense: Plaintiff is not entitled to any damages under the Fair Labor

Standards Act because he was compensated properly for all hours worked.

          11.    Eleventh Defense: Plaintiff is not entitled to any damages for overtime pay under

the Fair Labor Standards Act because he was properly classified as exempt at all times material

hereto.

          WHEREFORE, having answered the complaint, Defendants pray that judgment be

entered in their favor and that the Court award them the costs incurred in defending this action,

including their reasonable attorneys’ fees, court costs, and expenses.




                                                 8
 Case 8:20-cv-00283-SCB-JSS Document 7 Filed 03/09/20 Page 9 of 9 PageID 65



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served via

CM/ECF, which will send an electronic notice of filing, on this 9th day of March, 2020, to the

following:

       J. Kemp Brinson
       Bloodworth Law, PLLC
       801 North Magnolia Avenue
       Suite 216
       Orlando, Florida 32803
       Telephone: (407) 777-8541
       KBrinson@LawyerFightsForYou.com
       CAcedo@LawyerFightsForYou.com

                                           Respectfully submitted,


                                           /s/ Laura C. Datz
                                           Laura C. Datz
                                           Florida Bar No.: 91386
                                           laura.c.datz@consulatehc.com
                                           Office of General Counsel
                                           Consulate Health Care
                                           5102 West Laurel Street
                                           Suite 700
                                           Tampa, Florida 33607
                                           Telephone: (813) 769-6280
                                           Facsimile: (813) 769-6281
                                           Attorney for Defendants




                                              9
